          Case 1:11-cr-00393-NONE-SKO Document 77 Filed 10/02/20 Page 1 of 2



 1 MONICA L. BERMUDEZ
   Attorney at Law, SBN 275434
 2 1670 M Street
   Bakersfield, CA 93301
 3 Telephone: (661) 616-2141
   Facsimile: (661) 322-7675
 4

 5 Attorney for the Defendant
   Charles Denwitty
 6

 7                            IN THE UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                          CASE NO. 1:11-CR-00393 SKO
11                               Plaintiff,             STIPULATION TO CONTINUE
                                                        STATUS CONFERENCE;
12   v.                                                 [PROPOSED] FINDINGS AND
                                                        ORDER
13   CHARLES DENWITTY,
                                                        (Doc. 76)
14                               Defendant.
15

16
                                              STIPULATION
17
            COMES NOW, Defendant, Charles Denwitty, by and through his attorney of record, Monica
18

19 L. Bermudez and The United States of America, by and through his counsel of record hereby stipulate
20 as follows:

21          1.     By previous order, this matter was set for a status hearing on October 7, 2020.
22
            2.     By this stipulation, defendant now moves to continue the status hearing to November
23
     18, 2020 at 1:00 p.m. before the Honorable Sheila K. Oberto. The government joins in this request.
24
            3.     The parties agree and stipulate, and request that the Court find the following:
25
            a.     Counsel for defendant is currently engaged in trial in the case of People v. Dayvone
26

27 Pearson BF172410A. Trial is scheduled through October 23, 2020.

28          b.     The government does not object to, and agrees with, the requested continuance.
                                                    1
29

30
          Case 1:11-cr-00393-NONE-SKO Document 77 Filed 10/02/20 Page 2 of 2


     IT IS SO STIPULATED.
 1
     DATED: October 2, 2020
 2
                                         /s/ Monica L. Bermudez
 3                                       MONICA L. BERMUDEZ
                                         Counsel for Defendant
 4                                       Charles Denwitty
 5
     DATED: October 2, 2020
 6                                       /s/ Antonio Pataca
                                         ANTONIO PATACA
 7                                       Assistant United States Attorney
 8
                                                ORDER
 9

10         Good cause appearing, the Court GRANTS the request in part. The matter will be set on the
11 duty calendar, rather that Judge Oberto’s status conference calendar. Thus, the Court ORDERS:

12         1.     The status conference is CONTINUED to November 18, 2020 at 2:00 p.m. before
13 Magistrate Judge Erica P. Grosjean.

14
     IT IS SO ORDERED.
15

16      Dated:   October 2, 2020                            /s/ Jennifer L. Thurston
                                                    UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25
26

27

28
                                                     2
29

30
